JORGENSON, Judge,
dissenting.
I respectfully dissent. As the court correctly points out, there is no transcript of the proceedings below. When a trial court sits as a finder of fact, and its ruling rests upon the testimony of the parties which is not part of the record on appeal, “this court is unable to review the correctness of the order appealed.” JOA Corp. v. Lamerica Realty Co. of Miami, 435 So.2d 972, 973 (Fla. 3d DCA 1983); see also Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). For that reason, and because “[a] trial court’s findings of fact come to this court clothed with a presumption of correctness,” Gergora v. Goldstein Profl Ass’n Defined Benefits Pension Plan & Trust, 500 So.2d 695, 697 (Fla. 3d DCA 1987), I would affirm.